t c memo united_states tax_court shawn michael lewis petitioner v commissioner of internal revenue respondent docket no 1540-10l filed date shawn michael lewis pro_se miriam c dillard for respondent memorandum findings_of_fact and opinion paris judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the only issue for decision is whether respondent may proceed with the proposed levy action to collect petitioner’s income_tax liabilities for tax years and as well as trust fund recovery penalty assessments for the first and second quarters of tax_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by this reference petitioner resided in florida when the petition was filed on date petitioner filed a voluntary chapter bankruptcy petition respondent filed a proof_of_claim in the bankruptcy case on date and an amended proof_of_claim on date for petitioner’s income_tax liabilities for tax years and and for petitioner’s trust fund recovery penalty assessments for the first and second quarters of tax_year on or about date petitioner filed individual federal_income_tax returns for tax years and on date respondent filed a second amended proof_of_claim revising the amounts claimed in light of petitioner’s recently filed tax returns for tax years and on july 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times petitioner filed an objection to respondent’s second amended proof_of_claim in the bankruptcy proceeding on date the bankruptcy court confirmed petitioner’s chapter plan over respondent’s objection on date respondent filed a response to petitioner’s objection to respondent’s second amended proof_of_claim an evidentiary hearing on the objection was scheduled for date this hearing was continued to date and was continued again to date at the date hearing petitioner withdrew his objection to respondent’s second amended proof_of_claim following the bankruptcy proceeding respondent continued to examine petitioner’s income_tax returns for tax years and as a result of the ongoing examination petitioner and respondent agreed to a partial abatement of tax and additions to tax for tax_year and to additional assessments of tax and additions to tax for tax years and petitioner signed form_4549 income_tax examination changes agreeing to these changes the abatement for tax_year 2there does not appear to be any actual documentary_evidence in the record of petitioner’s signing form_4549 there is neither a copy of the signed form_4549 nor a recording entry in respondent’s transcript showing that one was signed however petitioner does not dispute that he assented to the changes and testified at trial that he likely signed form_4549 and the additional assessments for tax years and were made on date on date respondent sent petitioner letter final notice notice_of_intent_to_levy and your right to a hearing for the tax periods at issue on date petitioner requested a collection_due_process cdp hearing for the tax periods at issue in the letter attached to his cdp hearing request petitioner also requested a face-to-face cdp hearing petitioner’s cdp case was first assigned to settlement officer d varnerin so varnerin in the internal_revenue_service irs office of appeals in plantation florida plantation office on date the plantation office sent petitioner a letter which listed so varnerin as the person to contact on date so varnerin and petitioner discussed the case in a telephone conversation in this conversation petitioner reiterated his request for a face-to-face cdp hearing so varnerin informed petitioner that he was not currently in compliance with his federal_income_tax filing_requirements for tax years and and that he had not made estimated_tax payments for tax years and petitioner told so varnerin that he had indeed filed his tax_return and that he was not required to file returns or pay estimated_taxes for and because he was unemployed and was receiving government assistance so varnerin advised petitioner that if he could provide verification of his compliance so varnerin would transfer the case to the jacksonville florida office of appeals jacksonville office for a face-to-face cdp hearing on date petitioner sent so varnerin a letter formally requesting that the case be transferred to the jacksonville office for a face-to-face cdp hearing attached to this letter were the documents required to verify petitioner’s compliance so varnerin inspected the documents and verified that petitioner was in compliance so varnerin then transferred petitioner’s cdp case to the jacksonville office at the jacksonville office petitioner’s cdp case was assigned to settlement officer j breazeale so breazeale on date so breazeale sent a letter informing petitioner that he had been assigned to petitioner’s case the letter further requested that petitioner contact so breazeale within days of the date of the letter to schedule a cdp hearing the letter also explained that for collection alternatives to be considered petitioner should submit a proposal to resolve the outstanding balance and a completed form 433-a collection information statement for wage earners and self-employed individuals along with supporting documents after receiving the letter dated date petitioner called so breazeale and left him a voice mail message in his message petitioner again stated his desire to be granted a face-to-face cdp hearing on date so breazeale returned petitioner’s call in this phone conversation petitioner restated his request for a face-to-face cdp hearing petitioner also reasserted his contention that he was under the protection of a chapter bankruptcy plan and restated his desire to offer collection alternatives so breazeale advised petitioner that to be considered for collection alternatives he would have to submit the forms and documents listed in the letter dated date petitioner agreed to provide the documentation and asked whether he could have until date to mail the documents so breazeale agreed this phone call lasted approximately minutes shortly following the date phone call petitioner mailed an assortment of financial documents to so breazeale so breazeale claims to have never received these documents petitioner and so breazeale had no further communication after this time until date when so breazeale issued to petitioner the notice_of_determination sustaining the proposed levy on january 3petitioner testified at trial that he did not include a form 433-a in this package of documents petitioner filed a petition with this court for review of so breazeale’s determination opinion under sec_6331 if a person liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand it shall be lawful for the secretary to collect such tax by levy upon all property and rights to property belonging to such person a taxpayer may appeal the proposed levy to the irs under sec_6330 by requesting an administrative hearing if an adverse determination is reached the taxpayer is afforded the opportunity for judicial review of the determination in the tax_court sec_6330 here petitioner seeks review of respondent’s determination that the proposed levy be sustained i standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 115_tc_35 where the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 an abuse_of_discretion is any_action that is arbitrary capricious or without sound basis in law or fact 112_tc_19 the underlying tax_liability may be properly at issue at a collection_due_process_hearing only when the taxpayer has not received a notice_of_deficiency or has not otherwise had an opportunity to challenge the liability sec_6330 where a taxpayer has filed a bankruptcy action and the commissioner has submitted a proof_of_claim for unpaid federal tax_liabilities the taxpayer has had the opportunity to challenge the underlying tax_liability for the purposes of sec_6330 see 124_tc_69 additionally a taxpayer who consents to additional assessments by signing form_4549 is also deemed to have had the opportunity to dispute his or her tax_liability for the years included in the form_4549 117_tc_324 respondent submitted a proof_of_claim in petitioner’s bankruptcy action on date an amended proof_of_claim on date and a second amended proof_of_claim on date petitioner’s chapter bankruptcy plan was confirmed on date after the confirmation of his bankruptcy plan petitioner signed form_4549 agreeing to a partial abatement of tax and additions to tax for tax_year and to additional assessments of tax and additions to tax for tax years and since petitioner had the opportunity to dispute the underlying liabilities for the tax years at issue in bankruptcy court and has waived the opportunity to dispute the adjustments made thereafter his underlying tax_liabilities are not properly at issue in this case accordingly the applicable standard of review is for abuse_of_discretion ii abuse_of_discretion sec_6330 requires the commissioner to give the taxpayer notice of a proposed levy and notice of the right to a fair hearing before an impartial officer of the irs office of appeals sec_6330 and b at the hearing the taxpayer may raise appropriate spousal defenses challenge the appropriateness of collection actions and offer collection alternatives sec_6330 additionally as discussed supra the taxpayer may challenge the existence or amount of the underlying tax_liability only if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to challenge the underlying liability sec_6330 at the hearing generally the appeals officer must consider the above-stated issues raised by the taxpayer verify that the requirements of applicable law and administrative procedure have been met and consider whether any proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 underlying liability and other sec_6330 issues must be raised at the appeals hearing to be properly raised before this court 129_tc_107 petitioner’s cdp hearing request raised the following issues with respect to the review of his case that petitioner was willing to offer collection alternatives that the amounts respondent claimed were inaccurate in that they did not reflect amounts paid to respondent through a liquidating_trust in bankruptcy that petitioner was under the protection of his confirmed chapter bankruptcy plan that the requirements of applicable law and administrative procedure had not been met and that sustaining the proposed levy would place undue_hardship on petitioner and would be more intrusive than necessary the request went on to offer background on petitioner’s underlying bankruptcy action and outlined his current financial difficulties additionally petitioner’s request noted his desire to have a face-to-face cdp hearing in light of the complex nature of his case after over a year without a response petitioner was finally notified that his case had been assigned to so varnerin in the plantation office so varnerin upon verification of compliance with applicable filing and estimated_tax requirements transferred petitioner’s case to the jacksonville office so that he could be afforded a face-to-face cdp hearing the case was subsequently reassigned to so breazeale so breazeale did not afford petitioner a face-to-face cdp hearing as requested so breazeale also did not afford petitioner a scheduled telephone cdp hearing it seems that the only communication between petitioner and so breazeale from the notification letter on date to the issuance of the notice_of_determination on date was the phone call on date which lasted approximately minutes the expressed purpose of this phone call was to discuss petitioner’s request for a face-to-face cdp hearing during the call petitioner reasserted his desire for a face-to-face conference on the basis of the complexity of his bankruptcy issues asked for a total of his liabilities and restated his desire to explore collection alternatives so breazeale advised petitioner that he would have to submit the financial documentation requested in his previous letter in order to be eligible for collection alternatives at no point did so breazeale indicate that the phone call would constitute petitioner’s cdp hearing so breazeale had no further contact with petitioner until the issuance of the notice_of_determination on date so breazeale’s determination to sustain the proposed levy was based solely on petitioner’s failure to provide him with the requested documentation necessary to consider collection alternatives petitioner has testified that he mailed financial documentation4 to so breazeale timely respondent claims that those documents were never received regardless of this dispute so breazeale made his determination without following up with petitioner after the date phone conversation similarly so breazeale made his determination without reviewing any of the issues that petitioner raised with respect to his chapter bankruptcy plan or the alleged default on that plan all of these determinations were made without the benefit of a scheduled cdp hearing in any format in reviewing the administrative record it is difficult to conclude that so breazeale dedicated much effort to a meaningful review of the issues presented by petitioner’s cdp hearing request respondent does a commendable job of attempting to argue that each individual defect in so breazeale’s administrative review can be rebutted to show that said defect was not an abuse_of_discretion however respondent’s argument seeks to quilt together a string of exceptions to account for so breazeale’ sec_4petitioner testified at trial that he did not mail in form 433-a but did send an assortment of other financial records and the records relating to his ch bankruptcy proceeding deviation from what one would consider a thorough review of petitioner’s case while each individual defect on its own may be insufficient to support a holding that respondent abused his discretion the cumulative effect of such defects demonstrates that so breazeale acted both arbitrarily and capriciously in rendering his determination accordingly the court holds that respondent abused his discretion in sustaining the proposed levy the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
